Name: 2008/773/EC: Commission Decision of 2Ã October 2008 concerning the financial contribution by the Community, for the year 2008, towards a pilot project in the field of health professionals
 Type: Decision
 Subject Matter: management;  personnel management and staff remuneration;  EU finance;  labour market;  employment;  health
 Date Published: 2008-10-03

 3.10.2008 EN Official Journal of the European Union L 264/7 COMMISSION DECISION of 2 October 2008 concerning the financial contribution by the Community, for the year 2008, towards a pilot project in the field of health professionals (2008/773/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1), and in particular Article 49(6)(a) and 75 thereof, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 90 thereof, Having regard to Council Directive 80/154/EEC of 21 January 1980 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in midwifery and including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (3) and its subsequent amendments, Having regard to Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (4). Whereas: (1) The General Budget of the European Union  Financial Year 2008 contains the budgetary line 04 04 11 Pilot project  New employment situation in the health sector: best practices for improving professional training and qualifications of health care workers and their remuneration. (2) Article 49(6)(a) of the Financial Regulation provides that appropriations for pilot schemes of an experimental nature designed to test the feasibility of an action and its usefulness may be implemented without a basic act as long as the actions which they are intended to finance fall within the competence of the Community or the Union and the relevant commitment appropriations are entered in the budget for only two successive financial years. (3) In accordance with Article 75 of Regulation (EC, Euratom) No 1605/2002 and with Article 90 of Regulation (EC, Euratom) No 2342/2002, the commitment of the expenditure shall be preceded by a financing decision which determines the essential elements of an action involving expenditure from the budget. (4) This action will support the European Commission green paper on EU workforce for health planned for the second half of 2008, HAS DECIDED AS FOLLOWS: Sole Article The pilot project referred to in the Annex is approved and shall be financed through the budget line 040411 of the budget of the European Communities for 2008 up to a maximum of EUR 1 000 000. The Director-General of Directorate-General for Health and Consumer is in charge of its implementation. Done at Brussels, 2 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 248, 16.9.2002, p. 1. (2) OJ L 357, 31.12.2002, p. 1. (3) OJ L 33, 11.2.1980, p. 1. (4) OJ L 255, 30.9.2005, p. 22. ANNEX Domain: health professionals Legal basis: Articles 49(6)(a) and 75 of Regulation (EC, Euratom) No 1605/2002. Pilot project under budget line: 04 04 11. Political objectives: The Budget Authority asks the Commission in its appropriation to fund initiatives which help dealing with the new employment situation in the health sector particularly in relation to professional qualifications and duties carried out by healthcare workers, healthcare-assistants and lower skilled nurses. The measures include: analysing factors and policies aimed at better meet the need for measures to increase the supply and to improve the qualification of healthcare staff in the long run, Promoting exchange policies and best practices aimed at facing the increase in care consumption due to demographic change, Funding initiatives examining the cross border effects on the health services, Paying attention to the effects of the different levels of remuneration, which may come out of this context, studies, meetings with experts and information campaign. A solution should also be found to maintain the level of care in the national health systems. The tasks of the project are in line with the Commission planned green paper on EU workforce for health which will start a process of detailed consideration of health workforce planning and supply and the impact of health worker mobility within Member States and within the EU. Appropriations 2008: Budget line 04 04 11 pilot project: New employment situation in the health sector: best practices for improving professional training and qualification of health care workers and their remuneration. EUR 1 000 000. Number of specific actions planned: 4. The first one will be a contribution of maximum EUR 100 000 to a study on Healthcare Services, Sectors and Products in Europe Assessment of the Current state, Opportunities, Challenges and Socio-Economic Impact launched by Enterprise and Industry DG in cooperation with Health and Consumers DG. The action shall be implemented via an open call for tender. The selection procedure is due to be finalised in September 2008. The second one will be a direct grant of maximum EUR 400 000 and 80 % to the WHO Observatory for the organisation of workshops on exchange of best practices on policies to maintain or retain healthcare workforce. As foreseen by Article 168(1)(f) of the detailed rules for the implementation of the Financial Regulation, the grant will be awarded without a call of proposal due to the specific characteristics of this action and the high degree of specialisation of WHO. The third one will be a direct grant of maximum EUR 300 000 and 60 % to the OECD for a study assessing the working conditions of nurses and policies to promote a more efficient management of the nurse workforce. As foreseen by Article 168(1)(f) of the detailed rules for the implementation of the Financial Regulation, the grant will be awarded without a call of proposal due to the specific characteristics of this action and the high degree of specialisation of OECD. The fourth one will be the organisation of a workshop in Brussels in December 2008 for maximum EUR 200 000. The workshop will be funded through various contracts after the publication of the green paper on EU workforce for health to launch an information campaign, foster the debate and encourage contribution aiming at identifying best practices.